Citation Nr: 1133863	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for hepatic fatty degeneration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to April 1992 and from October 2003 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2010.  This matter was originally on appeal from rating decisions dated in November 2005 and September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War; the Veteran's chronic cough is not related to any known clinical diagnosis.

2.  The Veteran's hepatic fatty degeneration, at its worst, was manifested by daily fatigue, malaise, and anorexia but has not required dietary restriction or continuous medication and has not resulted in incapacitating episodes; this is the predominant digestive disorder.

3.  The Veteran's GERD is not currently manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  A chronic cough was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

2.  The criteria for a single evaluation of 20 percent, but not greater, for GERD and hepatic fatty degeneration have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.114, Diagnostic Code 7345, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's March 2010 Remand, the Appeals Management Center (AMC) requested that the Veteran provide all VA and non-VA medical treatment records or authorization for VA to obtain these treatment records on his behalf for the issues on appeal.  In addition, the AMC afforded the Veteran a VA Persian Gulf War protocol examination to determine the nature and etiology of his chronic cough and a VA examination to ascertain the severity of his hepatic fatty degeneration.  Finally, the AMC issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

With respect to the Veteran's claim for service connection for a lung disability, in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

With respect to the Veteran's claim for increased evaluation for hepatic fatty degeneration, the issue arises from a notice of disagreement as to the initial rating assigned, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in June 2005, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, in November 2008, the Veteran was advised how VA determines disability ratings and specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
   
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in May 2010.  38 C.F.R. § 3.159(c)(4).  The May 2010 VA examiner addressed the severity of the Veteran's hepatic fatty degeneration in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumption period and still has the condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2010).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d).

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In summary, service connection based on an undiagnosed illness requires that a Persian Gulf Veteran (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317(b); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2011; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

Although VA does not generally grant service connection for symptoms alone, 38 C.F.R. § 3.317 permits, in some circumstances, service connection for signs or symptoms that are objective indications of chronic disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran's service treatment records indicate that on a July 2004 Smallpox Vaccination Initial Note, the Veteran indicated that a doctor had made the diagnosis of asthma or hay fever (including first-degree relatives).  On the Report of Medical Assessment in January 2005, the Veteran checked the "No" box to the question if he had suffered from any injury of illness while on active duty for which he did not seek medical care but then noted breathing/cough.  On the January 2005 Post Deployment Health Assessment, the Veteran indicated that he had a chronic cough at that time and developed it during this deployment.  The Veteran noted that he was often exposed to, inter alia, smoke from burning trash or feces and sand/dust and sometimes exposed to, inter alia, vehicle and truck exhaust fumes.

The Veteran underwent VA examination in July 2005 at which time he reported being exposed to a lot of dust while in Iraq and Kuwait and was in many dust storms.  The Veteran also reported that he developed a cough which was dry in nature and occasion since that time.  Physical examination demonstrated symmetrical expansion of the Veteran's chest and his lungs were clear to auscultation in all fields.  Chest x-rays were completely normal.  

A Pulmonary Function Test conducted in August 2005 showed normal spirometry, diffusion capacity, and flow airway loop.  Specifically, FEV1 was 91 percent of predicted, FEV1/FVC ration was 80 percent, and DLCO was 105 percent of predicted.  

An October 2007 Chest x-ray showed no pulmonary abnormalities but it was the impression that a chest CT should be considered to better determine if a right hilar abnormality was present.  

The Veteran underwent VA examination in May 2010 at which time the Veteran reported that a nagging cough began in late 2004 and worsened in early 2005 and remained stable ever since that time.  The Veteran reported that he experienced a dry "hacking cough" at rest approximately two times per week lasting for five to 10 minutes of moderate to severe severity.  Physical examination demonstrated.  Chest x-ray demonstrated essentially normal chest.  PFTs per VAMC Beckley were normal.  Diagnosis was cough of unknown etiology.  The VA examiner noted that the Veteran stated that he must stop whatever he is doing for approximately 10 minutes when he has a cough and that this occurs approximately twice per week.  The examiner opined that the Veteran's cough of unknown etiology was at least as likely as not caused by or a result of the Veteran's military service.  The examiner noted that a chronic cough can be indicative of a diagnosis of asthma; however, in the Veteran's case, he had normal pulmonary function tests and a normal chest x-ray with no other clinical signs suggestive of a diagnosis of asthma.  The examiner also stated that the Veteran had a diagnosis of GERD which could sometimes cause cough; however, the Veteran's symptoms of GERD were currently being treated with two different medications (a proton pump inhibitor and an acid blocker) and still the cough persists.  The examiner concluded that the etiology of the cough was unknown and at least as likely as not met the regulatory definition of an "undiagnosed illness" and that it was at least as likely as not that the cough may be due to the Veteran's military service.

In this case, the Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(1).  The Veteran's DD Form 214 indicates that the Veteran had service overseas in Iraq from February 27, 2004 to January 8, 2005.  Second, the lay and medical evidence of record indicates that there are objective indications of respiratory signs and symptoms.  38 C.F.R. § 3.317(a)(3).

The remaining issue, therefore, is whether the Veteran's chronic cough became manifest to a degree of 10% or more. 38 C.F.R. § 3.317(a)(1)(i).  This is determined by looking at the evaluation criteria for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317(a)(5).  The Board notes that the RO denied this claim on the basis that the Veteran's chronic cough was not diagnosed to a degree of 10 percent.

Respiratory disabilities are rated according to the schedule of rating in 38 C.F.R. § 4.97.  The rating criteria for chronic bronchitis, pulmonary emphysema, and chronic obstructive pulmonary disease (COPD) all provide for a 10 percent disability rating when FEV-1 is between 71- to 80-percent predicted, or; FEV-1/FVC is between 71 to 80 percent, or; DLCO (SB) is between 66- to 88-percent predicted.  The rating criteria for bronchial asthma provides a 10 percent disability rating when FEV-1 is between 71- to 80-percent predicted, or; FEV-1/FVC is between 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

In this case, the pulmonary function tests conducted in August 2005 demonstrated FEV1/FVC ration of 80 percent.  This meets the 10 percent disability criteria for chronic bronchitis, pulmonary emphysema, bronchial asthma, and COPD.

As such, the Board finds that the Veteran's disability manifested by chronic cough has manifested to a degree of 10 percent.  Accordingly, service connection is warranted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for extreme hepatic fatty degeneration.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected hepatic fatty degeneration has been evaluated the disability pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7345.  Diagnostic Code 7345 concerns chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Diagnostic Code 7345 provides that a 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Under Diagnostic Code 7345, sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms.  Additionally, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The Board notes that the Veteran is also service-connected for gastroesophageal reflux disease (GERD) with a 10 percent disability rating.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition. Consequently, certain coexisting diseases in this area, the relevant disability ratings for which are listed in the following paragraph, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113.  Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Again, a single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected GERD has been evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7346 which provides for a 10 percent disability rating for hiatal hernia with two or more of the following symptoms: dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain but with less severity than the 30 percent rating.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In May 2005, the Veteran presented for initial primary care visit at which time he reported diarrhea.  Physical examination of the abdomen demonstrated that it was flat, soft, nontender, no organomegaly, no masses, and normal bowel sounds.

The Veteran underwent VA examination in July 2005 at which time he complained of right upper quadrant abdominal pain beginning about March 2004.  The Veteran reported it to be intermittent and seemingly associated with meals.  

The Veteran underwent VA examination in February 2006 at which time the Veteran complained of having intermittent right upper quadrant abdominal pain around June 2004 not associated with meals or movements but with nausea and vomiting.  The Veteran reported mild intermittent fatigue, vomiting, and right upper quadrant pain.  Physical examination demonstrated no evidence of malnutrition, normal abdominal examination, no signs of liver disease.  After physical examination, laboratory testing, and CT imaging series of the abdomen, impression was extreme hepatic fatty degeneration and central area of normal hepatic tissue density that the radiologist believed represented hepatic regeneration.  
In May 2006, the Veteran presented for gastroenterology consultation with complaints of history of sharp abdominal pain in the right upper quadrant which comes and goes lasting from a few hours to all day.  The Veteran reported that food sometimes made it worse, that bowel movements made no difference, and that sometimes there was nausea and vomiting but no bleeding.  History of digestive system was positive for heartburn, abdominal pain, nausea/vomiting but negative for change in appetite, dysphagia, hematemesis, hematochezia, melena, jaundice, hemorrhoids, constipation, and chronic laxative use.  Physical examination of the abdomen demonstrated that if was soft, nontender, with active bowel sounds, and no rebound or guarding.  Initial impression was abnormal liver function tests; probably fatty liver on CT scan; rule out other etiologies; obesity; diarrhea, possible irritable bowel syndrome, rule out irritable bowel disease.

In October 2007, January 2008, and June/July 2008, the Veteran underwent extensive psychiatric evaluations.  Physical examinations of the abdomen during those periods demonstrated normal active bowel sounds and no tenderness elicited.  Discharge summary in January 2008 noted that the Veteran had diarrhea, right upper quadrant abdominal pain, abnormal liver function tests, obesity, and GERD.  

At the August 2009 travel board hearing, the Veteran reported that had daily fatigue, loss of appetite, and dietary restriction.

The Veteran underwent VA examination in May 2010 at which time he reported diarrhea, heartburn, daily fatigue, daily malaise, daily anorexia, frequent nausea, occasional vomiting, and frequent right upper quadrant pain (twice per week).  The Veteran denied nausea, vomiting, constipation, indigestion, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, and abdominal pain.  The Veteran reported taking Ranitidine 150mg 2 tablets twice/day.  

Physical examination and laboratory testing demonstrated normal bowel sounds, no palpable mass, no hernia, ascites, or abdominal guarding, no tenderness, normal liver and spleen, no hemorrhoids, no evidence of malnutrition, no evidence of portal hypertension, no evidence of abdominal abnormality, and no other signs of liver disease.  The examiner noted that the Veteran's weight was stable, and that he did not experience arthralgias.  The Veteran stated that he was not currently on a special diet or any continuous medication for his liver and denied any symptoms which had been debilitating for at least two weeks.

In this case, because the medical evidence of record does not demonstrate that the Veteran suffers persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, a disability evaluation greater than the current 10 percent for GERD is not warranted.  Similarly, the medical evidence of record does not demonstrate that the Veteran's service-connected hepatic fatty degeneration requires dietary restriction, continuous medication, weight loss and hepatomegaly, or incapacitating episodes necessary for a higher disability evaluation.  So an evaluation greater than the current 10 percent for hepatic fatty degeneration is not warranted.  

However, separate evaluations under Diagnostic Codes 7345 and 7346 are not to be combined, i.e. separate evaluations are not to be assigned for each disability.  38 C.F.R. § 4.114.  Rather, the predominant symptoms are to be rated.  It appears that hepatic fatty degeneration results in the predominant symptoms.  Although the hepatic fatty degeneration symptoms only warrant 10 percent, with consideration of the overall picture, including the GERD, a single evaluation of 20 percent will be assigned for GERD and hepatic fatty degeneration under Diagnostic Code 7345.  38 C.F.R. § 4.114.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected hepatic fatty degeneration presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Service connection for a disability manifested by chronic cough is granted.

An initial evaluation of 20 percent for hepatic fatty degeneration and GERD under 38 C.F.R. § 4.114, Diagnostic Code 7345 is granted.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


